TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                       NO. 03-18-00068-CV


          Glenn Hegar, Comptroller of Public Accounts of the State of Texas; and
              Ken Paxton, Attorney General of the State of Texas, Appellants

                                                 v.

                                   RPM Dining, LLC, Appellee




                FROM THE 98TH DISTRICT COURT OF TRAVIS COUNTY
       NO. D-1-GN-17-004451, THE HONORABLE KARIN CRUMP, JUDGE PRESIDING



                             MEMORANDUM OPINION


PER CURIAM

               The parties have filed an Agreed Motion to Amend Memorandum Opinion. We

reinstate the case, grant the motion, and issue this memorandum opinion abating the proceeding.

               In April 2018, we granted an agreed motion filed by the parties and abated this

appeal pending a decision by this Court in another pending case. That case, however, was

recently dismissed after the parties settled their dispute, and the parties have since filed an agreed

motion to amend our opinion abating the case. The parties ask that we amend our opinion to
reflect that the cause is abated pending the Texas Supreme Court’s resolution of EBS Solutions,

Inc. v. Hegar, No. 18-0503.1

              We grant the motion and abate the appeal. Within 30 days after the date the

supreme court issues its opinion and judgment in EBS Solutions, appellants shall file an opening

brief or a motion to dismiss the appeal. Failure to do so may result in this Court’s dismissal of

the cause for want of prosecution. See Tex. R. App. 42.3(b).



Before Chief Justice Rose, Justices Baker and Triana

Abated

Filed: April 7, 2020




         1
        EBS Solutions is the appeal of this Court’s opinion in Hegar v. EBS Solutions, Inc., 549
S.W.3d 849 (Tex. App.—Austin 2018, pet. filed) (en banc).
                                               2